DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claim 1, the claim currently recites “wherein the current charging rate of the battery and the target charging rate of the battery regard a state of charge of the battery, and wherein the target charging rate of the battery is the state of charge of the battery to be achieved when the electric vehicle has travelled to the destination”.  This is a new limitation added by amendment, but does not have support from the disclosure – nowhere in the disclosure is the 
Claims 3-7 depend from claim 1 and therefore contain the new matter limitation of claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to independent claim 1, the claim currently recites “wherein the target charging rate of the battery is the state of charge of the battery to be achieved when the electric vehicle has travelled to the destination” – this limitation is indefinite because a target charging rate cannot be a “state of charge”. A state of charge is understood to be an amount of energy stored in the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kai et al. (U.S. Patent Pub. No. 2015/0324798).
In regards to claim 1, Kai discloses an electric vehicle in which a battery is charged by receiving electric power transmitted from a road-side facility provided on a road (See Figs 1 and 5, vehicle 400 with battery 420 is charged wirelessly from road power supply apparatus 200), the electric vehicle comprising:
a control unit (Fig. 5, controller 470) configured to control reception of the electric power while the electric vehicle is traveling along a charging capable section of the road by engaging reception of the electric power from a first segment of the charging capable section and 
a charging rate designating device configured to designate the target charging rate in accordance with a manual operation (See Fig. 35 and 0335-0336; showing that a user can select from a plurality of potential charging routes supplied by the charging controller, and that each route has its stated charging efficiency, which maps to its charging rate as discussed above; this means that when a user selects one of the routes with its charging efficiency, the user has designated a target charging rate, implicitly disclosing a corresponding processor in the system)
wherein the current charging rate of the battery and the target charging rate of the battery regard a state of charge of the battery and wherein the target charging rate of the battery is the state of charge of the battery to be achieved when the electric vehicle has travelled to the destination (See again the 112 rejection above, and again Fig. 35, and 0201-0209; this limitation 

In regards to claim 3, Kai further discloses a power reception possibility designating device configured to designate whether to receive the electric power in accordance with a manual operation, wherein the control unit is configured to switch whether to receive control the reception of the electric power in accordance with the designation of the power reception possibility designating device (Once again, see Fig. 35 and 0335-0336, a user can select a power reception route amongst a plurality of routes, which implicitly discloses a power reception possibility designating device as defined as a user can make a manual operation on whether to receive electric power).

In regards to claim 4, Kai further discloses that the control unit is configured to receive the electric power when the current charging rate is less than or equal to a predetermined value (See Kai, 201-209, when the charging rate is equal to the lowest charging efficiency, charging is allowed by control unit 470).

In regards to claim 7, Kai further discloses that the control unit is configured to alter a receiving rate of the electric power to control an amount of power from the first receiving section (See Fig. 5, and 0111-0113, power control unit 440 controls the charging of the battery from the .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (U.S. Patent Pub. No. 2015/0324798) in view of Hyde et al. (U.S. Patent Pub. No. 2015/0094957).

In regards to claim 5, Kai does not explicitly disclose a notification device configured to notify in accordance with a notification instruction output from the control unit, wherein the 
However, Hyde discloses a wireless vehicle charging system wherein the vehicle is configured to receive power wirelessly from charging stations comprising a control unit (See Fig. 3, and 0101, communication systems 111 maps to this control unit with its processor and memory) configured to switch whether to receive the electric power, and to control the amount of reception power (0113-0114, the module of the processor sends transfer guidance, aka. Whether to receive energy from a station and how much), on the basis of the amount of electric power consumed while the electric vehicle travels to a destination (See 0112, “In one or more implementations, as shown in FIG. 4, the processing module mlO may include electronically receiving electric vehicle prospective use information associated with aspects indicating future travel plans involving prospective use of an electric vehicle, the electric vehicle including electric motors to provide motive force to partially propel the electric vehicle during portions of travel of the electric vehicle, the electric vehicle including wireless electrical energy transfer receiving devices and electrical energy storage devices module ml 1.”), a current charging rate of the battery and a target charging rate of the battery (See 0082 “In implementations of the wireless electrical energy transfer imparting station(s) 112 there may be multiple priorities from various perspectives (such as user, vehicle, charging station, electricity provider, etc.) for electrical energy transfer such as urgent or immediate need, when lower rate/cost is available, when next lower (lowest) rate/cost is available, or dependent on charging optimization or electrical energy supply optimization. Exemplary implementations can include the electric vehicle or other implementations of the wireless electrical energy transfer receiving device 110 receiving charge when rate/cost is lowest, and allowing grid to receive electrical energy when 
Kai and Hyde are analogous art in the field of wireless vehicle charging systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the display disclosed in Kai function as a notification device like in Hyde for the purpose of informing the user that the car is not charging, as the charging rate is not achieved.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (U.S. Patent Pub. No. 2015/0324798) in view of Hyde et al. (U.S. Patent Pub. No. 2015/0091503).
In regards to claim 6, Kai further discloses further comprising a storage device configured to register a predetermined place (See Fig. 35, along with the destination, each charging station is registered as a predetermined place),
but does not explicitly  disclose wherein when the destination input to a navigation device by a user is the predetermined place, the control unit is configured to set the target charging rate to a value lower than a value given when the destination is not the predetermined place.
However, modifying the control unit to set the target charging rate to a value lower when the destination is a predetermined place (here, in light of the specification, Examiner is interpreting “predetermined place” as a previously registered location) would be obvious to a person of ordinary skill in light of art like Hyde. Hyde discloses it is known and desirable to 
Kai and Hyde are analogous art in the field of wireless electric vehicle charging systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the controller of Kai to lower the target charging rate when the destination is a predetermined place, as Hyde teaches modifying charging in light of user location preferences, for the purpose of allowing the user more control over charging and factors like cost and time for charging while parking.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL N DIBENEDETTO whose telephone number is (571)272-3578.  The examiner can normally be reached on M-F, 10:30-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





03/30/2021
/MICHAEL N DIBENEDETTO/Examiner, Art Unit 2859                                                                                                                                                                                                        

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        April 8, 2021